Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
2.	Restriction is required under 35 U.S.C. 121 and 372.
3.	This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
4.	In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-4 and 11, drawn to a boron nitride powder and a thermally conductive resin composition comprising the same.

Group II, claims 5-7 and 12, drawn to a surface-treated aggregated boron nitride powder and a thermally conductive resin composition comprising the same.

Group III, claims 8-10 and 13, drawn to an aggregated boron nitride powder and a thermally conductive resin composition comprising the same.

5.	The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons.  While there is a technical relationship between the Groups set forth above, this technical relationship does not amount to a special technical feature.  The technical features which are common to Groups I-III such as, boron nitride powder having an average particle diameter of 20 µm or more and 100 µm or less, comprising boron nitride aggregated grains formed by aggregation of hexagonal boron nitride primary particles, are taught 1).  IKEMIYA et al. teach that these technical features are common and conventional.  In particular, IKEMIYA et al. teach boron nitride powder comprising boron nitride aggregated grains formed by aggregation of hexagonal boron nitride primary particles, wherein the boron nitride powder having an average particle diameter of 5 µm or more (Paragraphs [0025]-[0026], [0033], [0053]-[055], [0072], [0095] and [0133]).  The average particle diameter of 5 µm taught by IKEMIYA et al. overlap with the claimed average particle diameter of 20-100 µm.  See MPEP section 2144.05 (The subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made, since it has been held that choosing the over lapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness.).  Therefore since the technical features fail to define a contribution over IKEMIYA et al., they fail to constitute a special technical feature and hence there is a lack of unity between the cited claims.
6.	A telephone call was made to Mr. Manabu Kanesaka on April 28, 2021 to request an oral election to the above restriction requirement, but did not result in an election being made.
7.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
8.	The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of 
9.	Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Correspondence
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH J PAK whose telephone number is (571)270-5456.  The examiner can normally be reached on 8-5 PM; M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HANNAH J PAK/Primary Examiner, Art Unit 1764                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cited in the IDS submitted by applicants on 04/05/2019.